           Case 3:20-cv-00940-MWB Document 21 Filed 08/11/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    TIM FISHER,                                             No. 3:20-CV-00940

                  Plaintiff,                                (Judge Brann)

          v.                                               (Magistrate Judge Cohn)

    KILOLO KIJAKAZI,1
    Acting Commissioner of Social
    Security,

                  Defendant.

                                              ORDER

                                         AUGUST 11, 2021

         Tim Fisher filed this action seeking review of a decision by the Acting

Commissioner of Social Security (“Commissioner”) denying Fisher’s claim for

social security disability benefits and supplemental security income.2 In June 2021,

Magistrate Judge Gerald B. Cohn issued a Report and Recommendation

recommending that this Court vacate the Commissioner’s decision, remand this

matter for further proceedings, and close this case.3 The Commissioner filed timely

objections to the recommendation, asserting that Magistrate Judge Cohn erred in

recommending that the administrative law judge (“ALJ”) failed to properly support



1
      Pursuant to Federal Rule of Civil Procedure 25(d), Kilolo Kijakazi, as the successor officer to
      Andrew Saul, Commissioner of Social Security, is automatically substituted as Defendant in
      this action.
2
      Docs. 1, 16.
3
      Doc. 19.
        Case 3:20-cv-00940-MWB Document 21 Filed 08/11/21 Page 2 of 4




his conclusion that Fisher could frequently interact with the public and supervisors,

despite finding that Fisher had moderate limitations in his social functioning.4

       “If a party objects timely to a magistrate judge’s report and recommendation,

the district court must ‘make a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.’”5

Regardless of whether timely objections are made, district courts may accept, reject,

or modify—in whole or in part—the magistrate judge’s findings or

recommendations.6

       The Court concludes that Magistrate Judge Cohn properly recommended that

the ALJ’s conclusion that Fisher could frequently interact with the public and

supervisors “is not supported by the ALJ’s finding of moderate limitation in social

functioning.”7 While the Government asserts that the ALJ’s finding is supported by

substantial evidence, including Fisher’s own statements regarding his activities of

daily living, his part time employment, as well as mental status examinations and

other objective medical evidence, the Court disagrees.




4
    Doc. 20.
5
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
6
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
7
    Doc. 19 at 11.
                                             2
         Case 3:20-cv-00940-MWB Document 21 Filed 08/11/21 Page 3 of 4




       Although the evidence to which the Government cites may have been

sufficiently to independently support the ALJ’s determination,8 that determination is

internally inconsistent without any explanation for that inconsistency, which

prevents the Court from concluding that the ALJ’s opinion is supported by

substantial evidence. Importantly, the ALJ provided no explanation for permitting

only occasional interaction with coworkers, but frequent interaction with supervisors

and the public. Any evidence supporting limitations in an ability to interact with

others would seem to call for greater restrictions in Fisher’s ability to interact with

supervisors than with any other persons. Additionally, the ALJ “afforded significant

weight” to the opinion of John Tradibuono, Ed.D., who opined that Fisher would

have mild difficulty interacting with both supervisors and coworkers.9 Despite

affording significant weight to that opinion, the ALJ does not explain why he treated

Fisher’s ability to interact with supervisors and coworkers differently, in spite of

Tradibuono’s opinion that Fisher was equally able—or perhaps unable—to interact

with either category of persons. In light of these inconsistencies, the Court is unable




8
    Notably, it appears that Fisher’s part time employment involved very little interaction with
    supervisors or the public, as he primarily drove three or fewer people in his vehicle twice per
    day. Doc. 15-2 at 61-62. Nor do the reported activities of daily living upon which the ALJ
    relied involve a great deal of interaction with authority or supervisory figures. Id. at 38. While
    Fisher was able to engage in part time work that involved interaction with only a few
    individuals, the evidence also reflects that he previously had issues with supervisors and some
    difficulty in interacting with the public. Id. at 38, 71-72.
9
    Id. at 44-45.
                                                    3
       Case 3:20-cv-00940-MWB Document 21 Filed 08/11/21 Page 4 of 4




to discern why the ALJ believed that Fisher was able to frequently interact with

supervisors and the public.

      Thus, upon de novo review of the record, the Court finds no error in Magistrate

Judge Cohn’s recommendation that the ALJ failed to adequately support his

conclusion that Fisher could frequently interact with the public and supervisors.

Consequently, IT IS HEREBY ORDERED that:

      1.    Magistrate Judge Gerald B. Cohn’s Report and Recommendation (Doc.

            19) is ADOPTED;

      2.    The Commissioner’s decision is VACATED, and this matter is

            REMANDED for further proceedings;

      3.    Final Judgment is entered in favor of Plaintiff and against Defendant

            pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g);

            and

      4.    The Clerk of Court is directed to CLOSE this case.



                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             Chief United States District Judge




                                         4
